DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed because the prior art doesn’t teach a 3D nanopore device having the structure of: first Si3N4 layer deposited on a first dielectric layer; a first metal layer deposited on the first Si3N4 layer;3N4 laver deposited on the second dielectric laver; a second metal laver deposited on the second Si3N4 laver; a third dielectric laver deposited on the second metal laver; a third Si3N4 laver deposited on the third dielectric laver; a third metal laver deposited on the third Si3N4 laver; a first plurality of elongate gate electrodes etched and patterned into the second metal laver; and second plurality of elongate gate electrodes etched and patterned into the third metal laver, wherein each of the first plurality of elongate gate electrodes is disposed in the second metal layer, wherein each of the first plurality of elongate gate electrodes is parallel to the other elongate gate electrodes of the first plurality of elongate gate electrodes, wherein each of the second plurality of elongate gate electrodes is parallel to the other elongate gate electrodes of the second plurality of elongate gate electrodes, and wherein the first and second pluralities of elongate gate electrodes are orthogonal to each other along the second and third metal layers respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



2/11/2022